Appellant brought this suit to recover 320 acres of land, making J.W. Rice, John T. Bennett and T.J. Newman defendants. The land sued for is described in the plaintiff's petition as follows: "That certain tract or parcel of land, situated in McLennan County, Texas, east of the Brazos River, being a part of the Joaquin Moreno eleven-league grant and also a part of the university land in said county, and being part of the lands allotted and set apart to Manuel Martinez Del Rio and others on the 22d day of April, 1889, by decree of the District Court of McLennan County, Texas, in cause No. 3501, entitled the State of Texas v. Jennie Lewis and others, and said land herein sued for is more particularly described as follows: The west half of section 46 of said university lands, being quarter sections, numbered two and three, and containing 320 acres of land."
Newman disclaimed as to all the land. Rice pleaded a general denial, and disclaimed as to all except the south half of quarter section three of *Page 4 
section forty-six of the university lands in McLennan County, containing eighty acres, as to which he pleaded not guilty, ten years' limitation and a purchase from the State.
Bennett pleaded a general denial and disclaimed as to all the land, except the north half of quarter section two of said section forty-six, containing eighty acres, as to which he pleaded not guilty, a purchase from the State and ten years' limitation. After hearing all the evidence, the trial court directed a verdict for the defendants, which was returned; and upon which judgment was rendered for the plaintiff as to land covered by the disclaimers, and for the defendants Rice and Bennett as to the tracts claimed by them.
There is no conflict in the evidence, most of which is documentary, and is given in the statement of facts about as briefly as can well be done; and therefore we adopt the statement of facts as our conclusions of facts, and refer to the same as such.
Opinion. — In the plaintiff's chain of title is a deed from E.A. Mexia and others, acting by L.J. Farrar, their agent and attorney in fact. This deed describes the land conveyed as the west half of section forty-six, being quarter section Nos. two and three of the university lands in McLennan County, and also a part of the Joaquin Moreno eleven-league grant.
The power of attorney under which Farrar acted authorized him "to sell, convey, make deeds and receive liens and promissory notes on the remaining portions of the Joaquin Moreno eleven-league grant of land in McLennan County, Texas."
Under this power of attorney Farrar could sell no land belonging to his principals, unless it was part of the Joaquin Moreno grant. They may have owned the two tracts claimed by Rice and Bennett, but unless said tracts were portions of the Joaquin Moreno grant, Farrar had no power to sell them.
If the rule announced in Echols v. McKie, 60 Tex. 41, and Cook v. Dennis, 61 Tex. 246, is to be adhered to, it would seem that, notwithstanding the fact that the deed executed by Farrar described the land as part of the Joaquin Moreno grant, the burden was on the plaintiff to show by other evidence that it was, in fact, on that grant. On that subject the plaintiff made no proof outside of his muniments of title. It is true that the deed refers to a decree rendered in the case of the State of Texas v. Jennie Lewis and others; but that decree, which was in evidence, and which tends to show that the land in controversy is part of the Moreno grant, is one of his muniments of title. In Echols v. McKie, supra, in discussing that provision of the statutes which makes a plea of not guilty or other answer to the merits, operate as an admission that the defendant is in possession of the land sued for, it is said in the opinion: "By giving that section of the statute the most liberal construction it amounts to no more than this: that an answer to the merits admits, for the purpose of the suit, that the defendant is in possession of the land *Page 5 
described in the plaintiffs' petition. It is no admission whatever that the land thus described and sued for is included in the calls of any particular grant or other muniment of title."
The evidence of the defendants tended to show that the east line of the Moreno grant does run through the land in controversy so as to include part of the tracts claimed by each defendant; but it did not identify the locality of said line by reference to the defendant's lines or to any other object on the ground so that the jury could have fixed its locality. Jones v. Andrews,72 Tex. 5; Reed v. Cavett, 1 Texas Civ. App. 154[1 Tex. Civ. App. 154].
The controlling calls in the deed executed by Farrar are the west half section forty-six of the university lands. Though not expressly shown to be such, it is perhaps a fair inference that said section forty-six was itself an original grant from the State; and that fact would perhaps be prima facie evidence that said section was not in conflict with any other grant. Such being the case, and there being affirmative proof by the defendants that the Moreno grant does not include all the land in controversy, and said proof not showing how much it does include, we think, as a prerequisite to a recovery, the plaintiff should have shown the true locality of the east line of the Moreno grant.
Farrar's power of attorney did not authorize him to sell the entire Moreno grant, or any designated part thereof; but only "the remaining portions," without giving any data or furnishing any guide by which to determine which parts of the survey were "the remaining portions." Therefore, if it be conceded that the land in controversy is part of the Moreno grant, was Farrar authorized by said power of attorney to sell it? This question is not considered in the briefs of counsel, and, as we affirm the case on other ground, need not be decided by us.
Our conclusion is that no reversible error was committed in directing a verdict for the defendants. There are other questions presented in the briefs which it is unnecessary to decide. The judgment is affirmed.
Affirmed.
Writ of error refused.